Case 9:19-cr-80139-RLR Document 11 Entered on FLSD Docket 08/02/2019 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                         CASE NO.     19-cr-80139-Rosenberg/Reinhart
                                     ---------------
                                       8 U.S.C. § 1324(a)(l)(A)(iv)
                                       8 U.S.C. §§ 1326(a) and (b)(2)



  UNITED STATES OF AMERICA                                                     SP

  vs.                                                                    Aug 2, 2019
  KEVIN AUGUSTINE OUTTEN,
                                                                                West Palm Beach
         Defendant.
                                            I

                                          INFORMATION

         The United States Attorney charges that:

                                         COUNTS 1-2
                   Encouraging and Inducing Aliens to Enter the United States
                                 (8 U.S.C. § 1324(a)(l)(A)(iv))

         On or about July 3, 2019, within the Special Maritime and Territorial Jurisdiction of the

  United States, and elsewhere, with Palm Beach County, in the Southern District of Florida, being

  the district to which the offender was first brought, the defendant,

                                  KEVIN AUGUSTINE OUTTEN,

  did knowingly encourage and induce an alien, as set forth in Counts 1 and 2 below, to come to,

  enter, and reside in the United States, knowing and in reckless disregard of the fact that such

  coming to, entry, and residence is and will be in violation of law:

                          Count                              Alien
                             1                                B.A.
                             2                              J.L.J.L.
Case 9:19-cr-80139-RLR Document 11 Entered on FLSD Docket 08/02/2019 Page 2 of 6




          In violation of Title 8, United States Code, Sections 1324(a)(l)(A)(iv), and

  l 324(a)(l )(B)(ii).

                                             COUNT3
                                   Illegal Entry of a Removed Alien
                                    (8 U.S.C. §§ 1326(a) and (b)(2))

          On or about July 3, 2019, within the Special Maritime and Territorial Jurisdiction of the

  United States, and elsewhere, with Palm Beach County, in the Southern District of Florida, being

  the district to which the offender was first brought, the defendant,

                                   KEVIN AUGUSTINE OUTTEN,

  an alien, having previously been removed and deported from the United States on or about

  December 26, 2007, did enter and attempt to enter the United States, knowingly and unlawfully,

  without the Attorney General of the United States or his successor, the Secretary of Homeland

  Security (Title 6, United States Code, Sections 202(3), 202(4), and 557), having expressly

  consented to such alien' s reapplying for admission to the United States, in violation of Title 8,

  United States Code, Sections l 326(a) and (b )(2).

                                   FORFEITURE ALLEGATIONS

          1.       The allegations of this Information are hereby re-alleged and by this reference fully

  incorporated herein for the purpose of alleging forfeiture to the United States of America of certain

  property in which the defendant, KEVIN AUGUSTINE OUTTEN, has an interest.

          2.       Upon conviction of a violation of Title 8, United States Code, Section 1324, as

  alleged in this Information, the defendant shall forfeit to the United States of America, pursuant to

  Title 18, United States Code, Section 982(a)( 6), the following property:

          (a) any conveyance, including any vessel, vehicle, or aircraft, used in the
              commission of such offense;




                                                     2
Case 9:19-cr-80139-RLR Document 11 Entered on FLSD Docket 08/02/2019 Page 3 of 6




         (b) any property, real or personal, that constitutes, or is derived from, or is
             traceable to the proceeds obtained, directly or indirectly, from the commission
             of such offense; and

         (c) any property, real or personal, that was used to facilitate, or intended to be
         used to facilitate, the commission of such offense.

         All pursuant to Title 18, United States Code, Section 982(a)(6), and the procedures set forth

  in Title 21, United States Code, Section 853.




~~~
  RINKU TRIBUIANI
  ASSISTANT UNITED STATES ATTORNEY




                                                    3
Case 9:19-cr-80139-RLR Document 11 Entered on FLSD Docket 08/02/2019 Page 4 of 6
                                           UNITED STATES DISTRICT COURT
                                          SOUTHERN DISTRICT OF FLORIDA
                                                                     19-cr-80139-Rosenberg/Reinhart
UNITED ST ATES OF AMERICA                          CASE NO.
v.
KEVIN AUGUSTINE OUTTEN,                            CERTIFICATE OF TRIAL ATTORNEY*

                                                   Superseding Case Information:
                             Defendant.

Court Division:    (Select One)                    New Defendant(s) Number              Yes ..D_      No   _D_
 D      Miami          D       Key West            of New Defendants Total
LJ      FTL         JZC WPB _o_ FTP                number of counts
        I do hereby certify that:

        1.        I have carefully considered the allegations of the indictment, the number of defendants, the number
                  of probable witnesses and the legal complexities of the Indictment/Information attached hereto.
        2.        I am aware that the information supplied on this statement will be relied upon by the Judges of this
                  Court in setting their calendars and scheduling criminal trials under the mandate of the Speedy Trial
                  Act, Title 28 U.S.C. Section 3161.
        3.        Interpreter:     (Yes or No)      No
                  List language and/or dialect

        4.        This case will take     3        days for the parties to try.

        5.      Please check appropriate category and type of offense listed below:

                  (Check only one)                                   (Check only one)

        I         0    to 5 days                   0                Petty                      D
        II
        III
                  6
                  11
                       to 10 days
                         to 20 days
                                                   ::r:c
                                                   fl_
                                                                    Minor
                                                                    Misdem.
                                                                                                D
                                                                                                D
        IV        21   to 60 days                  _O_              Felony                      0
        V         61   days and over               D
        6.      Has this case been previously filed in this District Court? (Yes or No)        No
        If yes:
        Judge: (Attach copy of dispositive order) Case No.
        Has a complaint been filed in this matter? (Yes or No)       Yes
        If yes: Magistrate Case No.                 19-8274-DLB
        Related Miscellaneous numbers:
        Defendant( s) in federal custody as of     07/30/2019
        Defendant(s) in state custody as of Rule
        20 from the District of


        Is this a potential death penalty case? (Yes or No)          No
        7.      Does this case originate from a matter pending in the Central Region of the U.S. Attorney's Office
                prior to August 9, 2013 (Mag. Judge Alicia 0. Valle)?           Yes       D   No JZ]_

        8.      Does this case originate from a matter pending in the N01ihern Region US Attorneys Office
                  prior to August 8, 2014 (Mag. Judge Shaniek ~ ~                       e~ O        No _0_


                                                                     RINKU TRIBUIANI
                                                                     ASSISTANT UNITED STATES ATTORNEY
*Penalty Sheet(s) attached                                           Florida Bar No. 0150990
                                                                                                             REV 8/ 13/2018
Case 9:19-cr-80139-RLR Document 11 Entered on FLSD Docket 08/02/2019 Page 5 of 6




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                                      PENAL TY SHEET

                                         19-cr-80139-Rosenberg/Reinhart
                          CASE NO.



  Defendant's Name:   KEVIN AUGUSTINE OUTTEN




   COUNT (s)          VIOLATION                    U.S. CODE                MAX. PENAL TY
      1-2      Alien Smuggling                 8: l 324(a)(l )(A)(iv)   5 years imprisonment
                                                                        SR: 3 years
                                                                        $'25 0,000 fine
                                                                        $100 special assessment

       3       Illegal reentry after removal   8:1326(a) and (b)(2)     20 years imprisonment
                                                                        SR: 3 years
                                                                        $250,000 fine
                                                                        $100 special assessment
   Case 9:19-cr-80139-RLR Document 11 Entered on FLSD Docket 08/02/2019 Page 6 of 6


AO 455 (Rev. 01 /09) Waiver of an Indictment


                                       UNITED STATES DISTRICT COURT
                                                            for the
                                                 Southern District ·of Florida

                  United States of America                    )
                                  V.                          )       Case No.   19-cr-80139-Rosenberg/Reinhart
                                                              )
               KEVIN AUGUSTINE OUTTEN,
                                                              )
                             Defendant                        )

                                               WAIVER OF AN INDICTMENT

        I understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. I was advised in open court of my rights and the nature of the proposed charges against me.

       After receiving this advice, I waive my right to prosecution by indictment and consent to prosecution by
information.



Date:
                                                                                         Defendant's signature




                                                                                   Signature of defendant's attorney


                                                                                           Krist Militello
                                                                                  Printed name of defendant 's attorney




                                                                                           Judge 's signature



                                                                                     Judge 'sprinted name and title
